DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
On 4/29/2022, the Applicant contacted the Examiner to point out a typographical error to the amended claim 1 in the Notice of Allowance issued on 4/29/2022.  In response, the Examiner issues this Corrected Notice of Allowance further amending claim 1 to correct said error as specified below.  The other claims amended on 4/29/2022 remain as such with no other changes added herein.  Claims 1,3-5,7-10, and 12 are presently pending and are presented for examination.

EXAMINER’S AMENDMENT
Authorizations for this examiner’s amendment was given in a telephone interview with John Buckert (Attorney of record Reg#44572) on April 14th, 2022 and April 29th, 2022.  This amendment is further amending the claims filed in the Notice of Allowance mailed 4/29/2022. Claim 1 has been amended as follows:

(Currently Amended) A battery system, comprising:
a first cell balancing circuit electrically coupled to first and second sense lines and to first and second electrical terminals of a first battery cell; the first cell balancing circuit having a first transistor electrically coupled in parallel to the first battery cell, and a first resistor electrically coupled to the first and second sense lines;
a second cell balancing circuit electrically coupled to the second sense line and a third sense line and to first and second electrical terminals of a second battery cell; the second cell balancing circuit having a second transistor electrically coupled in parallel to the second battery cell, and a second resistor electrically coupled to the second and third sense lines; the first resistor having a first resistance that is greater than a second resistance of the second resistor;
a microcontroller commanding each of the first and second transistors to transition to an open operational state such that the first and second balancing circuits, respectively, are turned off;
an integrated circuit measuring a first cell voltage between the first and second sense lines and across the first resistor at a first time while the first cell balancing circuit is turned off, and a second cell voltage between the second and third sense lines and across the second resistor at the first time while the second cell balancing circuit is turned off, and determining first and second cell voltage values based on the first and second cell voltages, respectively, the first and second cell voltage values being associated with the first and second resistors, respectively; 
the microcontroller receiving the first and second cell voltage values and determining that an open circuit condition exists in the first balancing circuit when both of first and second conditions are satisfied, wherein the first condition is satisfied if the first cell voltage value associated with the first resistor is greater than a first threshold voltage value, and the second condition is satisfied if the second cell voltage value associated with the second resistor is less than a second threshold voltage value, the first threshold voltage value is greater than the second threshold voltage value;
a third cell balancing circuit electrically coupled to the third sense line and a fourth sense line and to first and second electrical terminals of a third battery cell, the third cell balancing circuit having a third transistor electrically coupled in parallel to the third battery cell, and a third resistor electrically coupled to the third and fourth sense lines; the third resistor having a third resistance greater than the second resistance of the second resistor;
the microcontroller commanding the third transistor to transition to the open operational state such that the third balancing circuit is turned off;
the integrated circuit measuring a third cell voltage between the third and fourth sense lines at the first time while the third cell balancing circuit is turned off and determining a third cell voltage value based on the third cell voltage; and
the microcontroller receiving the third voltage value and determining that an open circuit condition exists in the second balancing circuit when both of third and fourth conditions are satisfied, wherein the third condition is satisfied if the third cell voltage value is greater than a third threshold voltage value, and the fourth condition is satisfied if the second cell voltage value is less than the second threshold voltage value,
the microcontroller receiving the third voltage value and determining that an open circuit condition exists in the second balancing circuit when both of third and fifth conditions are satisfied, wherein the third condition is satisfied if the third cell voltage value is greater than a third threshold voltage value, and the fifth condition is satisfied if the first cell voltage value is less than or equal to the first threshold voltage value.


Allowable Subject Matter

Claims 1,3-5,8-10, and 12 are allowed.

The following is a statement of reasons for reasons for allowance:  Both independent claims 1 and 12, remain allowed for the reasons set forth in the paper mailed on 4/29/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE V MCDANIEL/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859